Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 5-13 have been renumbered as 4-12.
Claim 12 is objected to because of the following informalities:  In line 2, “claim 122” appears to be “claim 11”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " a solid-state device as recited in claim 2" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected based on its dependency on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schober et al. (WO 2018/098389 A1, hereinafter referred to as Schober).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 
Regarding claim 1, Schober discloses a field effect transistor (Figs. 2a, 2b, 2c) comprising: 
a. a source (24b, 38Ne) and a drain (29b, 39Ne), wherein the source and drain define a channel (23a, 23b, 25a, 25b, 33e, 35e); 
b. a diffusion (iPort 21b, 31e) that divides the channel into a source channel segment (23a, 23b, 33e) between the source and the diffusion and a drain channel segment (25a, 25b, 35e) between the drain and the diffusion; 
c. a source channel gate that is coupled to the source channel segment (see paragraph [0037]); and 
d. a drain channel gate that coupled to the drain channel segment (see paragraph [0037]) wherein sizes of the source channel gate and the source channel segment are different from sizes of the drain channel gate and the drain channel segment, respectively (abstract, paragraph [0044], Fig. 3e).

Regarding claim 3, Schober discloses the field effect transistor as recited in claim 1, wherein the diffusion is a current sink or current source node (see iIn, Fig. 2b).
Regarding claim 5, Schober discloses a solid-state device, comprising: 
a. a complementary pair (301, 302, Fig. 2c) of first and second field effect transistors as recited in claim 1, wherein, the drain of the first complementary field effect transistor and the drain of the second complementary field effect transistor are coupled together to form a drain port (Voutput 39e, Fig. 2c).
Regarding claim 7, Schober discloses a logic current to logic voltage converter (Fig. 2c), comprising:
a. a complementary pair (301, 302) of first and second field effect transistors, each comprising a source (38Ne, 38Pe) and a drain (39Ne, 39Pe), wherein the source and drain of the first transistor define a first channel (33e, 35e) and the source and drain of the second transistor define a second channel (34e, 36e); 
b. a first diffusion (first iPort)(31e) that divides the first channel into a first source channel segment (33e) between the source and the first iPort, and a first drain channel segment (35e) between the drain and the first iPort; 
c. a second diffusion second iPort)(32e) that divides the second channel into a second source channel segment (34e) between the source and the second iPort and a second drain channel segment (36e) between the second iPort and the drain; 
d. a gate (paragraph [0039]) coupled to the first source channel segment, the first drain channel segment, the second source channel segment, and the second drain channel segment; and 

wherein the gate is coupled to a common mode voltage (paragraph [0039]), the sources of the first and second complementary field effect transistors are coupled to power supply (Power +/-); and 
wherein the logic current to logic voltage converter is arranged to receive a logic current input at the first iPort or the second iPort for generating a logic voltage output at the drain port (paragraph [0039]).

Allowable Subject Matter
Claims 10-11 are allowed.
Claims 4, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if objection to the claim is corrected as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844